Citation Nr: 1123668	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-23 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for prostate cancer, including as due to herbicide (Agent Orange) exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1961 to February 1968, and from March 1968 to May 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A personal hearing was held before the undersigned Veterans Law Judge in March 2011 and a copy of the transcript of that hearing has been included in the claims file.


FINDINGS OF FACT

1.  The evidence does not confirm that the Veteran had service, or other duty or visitation, in the Republic of Vietnam.

2.  There is insufficient evidence to show that the Veteran had exposure to Agent Orange or other herbicide agents during his military service.

3.  The Veteran's current prostate cancer manifested many years after service and was not caused by any incident of service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1116, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2010 and as amended August 31, 2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated in April 2009, the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in April 2009 prior to the initial unfavorable decision in May 2009.  In this case, the April 2009 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  

Moreover, the Veteran was notified of the information needed for a claim based on exposure to herbicide exposure in the April 2009 letter.  See Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claim.  

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, private treatment records, VA treatment records, ship histories, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's prostate cancer claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

However, the standards of McLendon are not met in this case.  Service treatment records do not reflect treatment for a prostate injury or condition in service.  The Veteran has never alleged in-service treatment.  Although prostate cancer is a presumptive herbicide disease, there is insufficient evidence the Veteran served in Vietnam or was otherwise exposed to herbicides for purposes of applying the presumption.  Further, there is neither evidence indicating that current prostate cancer may be linked to service, nor any credible lay evidence of continuity of symptomatology of a prostate disorder since service.  In fact, there is no lay allegation of continuity of symptoms.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83. Neither is present here.  In this regard, the Federal Circuit recently held that "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and the Veteran's mere conclusory generalized lay statement that service event or illness caused the claimant's current condition, such as in the present case, is insufficient to require the Secretary to provide a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

Overall, the Board is satisfied that all relevant evidence identified by the Veteran has been secured, and that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the extent of any in-service complaints, events, or injuries, and whether the Veteran's current disability is related to his service.   No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 


Analysis

The Veteran contends that he has prostate cancer which was caused by exposure to herbicides (i.e., Agent Orange) in service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and malignant tumors become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

As to presumptive service connection, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange / herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196.

With regard to inland waterways, again, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97. "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The Federal Circuit has held that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA medical records dated in 2009 reflect that the Veteran underwent a prostate biopsy in February 2009, and his medical problem list reflects a diagnosis of prostate cancer.  Therefore, the evidence shows a current disability of prostate cancer. 

A review of the claims file reflects that the Veteran's service treatment records are negative for pertinent abnormalities, and that the first diagnosis of prostate cancer was in 2009, several years after separation from service.

There is no evidence that the Veteran was diagnosed with a malignant tumor within the first year after separation from service, as required for presumptive service connection under 38 C.F.R. § 3.309(a).

As noted above, prostate cancer is one of the diseases enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure in Vietnam during the Vietnam era.  Consequently, the determinative issue in this case is whether this disease is somehow attributable to the Veteran's military service, including his alleged exposure to Agent Orange or other herbicide in Vietnam and other locations.  

The Veteran's service personnel records reflect that he served in the U.S. Navy from February 1961 to February 1968, and from March 1968 to May 1972, and that he served on several ships during these periods.  

He served on the USS Columbus (CG-12) from May 1963 to August 1965.  He was awarded the Armed Forces Expeditionary Medal for service in the Vietnam area of operations from September 3, 1964 to October 16, 1964, on board the USS Columbus.

He served on the USS Whitehurst (DE-634) from August 1965 to September 1967.  He was awarded the Republic of Vietnam Campaign Medal in August 1967.  He served on the USS Theodore E. Chandler (DD-717) from September 1967 to February 14, 1968, when he separated from his first period of active duty service.  In January 1970, he was awarded the Armed Forces Expeditionary Medal (Vietnam) for services on board the USS Theodore E. Chandler.  

He reenlisted on March 26, 1968, and was assigned to the USS Larson (DD-830) on September 4, 1968.  He had an unauthorized absence from October 21, 1968 until March 4, 1969, when he was apprehended by civil authorities.  Pursuant to a special court-martial, he was stationed in Seattle in March 1969.  He served on the USS Albert David (DE-1050) from August 1969 to May 1970.  He was assigned to the USS Reeves (DLG-24) from August 1970 to May 1971, and served on the USS Davidson (DE-1045) from May 1971 to December 1971, when he was transferred to shore duty in Massachusetts.  He separated from service on May 5, 1972.

A February 1993 VA mental health intake note reflects that the Veteran reported that he served four tours in Vietnam, served as a navigator, and saw action on shore patrols.  In a July 1995 statement the Veteran reported that he served three combat tours in Vietnam.

In his March 2009 claim, the Veteran said that he served on the USS Theodore Chandler and the USS Albert David for two of his tours in Vietnam.  He said that they performed fire support from inside the Da Nang harbor.  He said he disembarked to get mail, messages, and when they changed personnel.  He stated that he began having prostate problems about five years ago, and that prostate cancer was diagnosed in February 2009.  He related that he had memory loss because of a prior head injury.

The RO contacted the National Personnel Records Center (NPRC) and requested verification of whether the Veteran served in the Republic of Vietnam.  In an April 2009 response, the NPRC indicated that it was unable to determine whether or not the Veteran served in the Republic of Vietnam, but the records provided no conclusive proof of in-country service.  It was noted that he served aboard the USS Columbus, which was in the waters of the Republic of Vietnam from September 4 to 22, 1964, and from October 7 to 15, 1964, and that he also served aboard the USS Theodore E. Chandler, USS Albert David, and USS Davidson.

The RO obtained ship histories for the USS Chandler and the USS Albert David, and noted that the USS Chandler was close to the shore of Vietnam from December 1967 to February 1968 and provided gunfire support, and the USS David reported to Da Nang in November 1969 and began gunfire support duty.  The attached ship's history shows that this lasted until December 1969.

At a June 2009 VA psychiatric examination, the Veteran reported that he served in the Navy from 1960 to 1972, and served in Signals.  He reported that he served in a destroyer off the coast of Vietnam and was often used as a liaison to shore units, going ashore at the base of Da Nang, and coming under enemy mortar and rocket attacks.

In an October 2009 notice of disagreement, the Veteran said that during service, he was assigned as a security detail for officers going to planning meetings with officers of the U.S. Marine Corps for operations in Vietnam.  He said the meetings were in Da Nang, Vietnam, and there were several meetings between September and December 1968, when he was assigned to the USS Albert David.  He said that between September and December 1967, while assigned to the USS Theodore E. Chandler, he performed a security detail on land next to the ship.  He said he had to walk on land next to the ship and stop anyone who might walk or swim next to the ship.

In January 2010, the Veteran contended that his DD Form 214 reflects that he served in Indochina from March 4-5, 1969, and from March 25 to May 8, 1969.

In this regard, the Board observes that the Veteran's third DD Form 214 reflects the following periods of time lost from service:  October 21, 1968 to March 3, 1969, March 4 to 5, 1969, and March 25, 1969 to May 8, 1969, due to unauthorized absence and confinement.

In a February 2010 memorandum, a RO military records specialist indicated that after exhaustive efforts, VA was unable to corroborate that the Veteran had Agent Orange exposure.  It was noted that the Veteran's personnel records did not confirm the Veteran's assertions that he went ashore in Da Nang.

In his June 2010 substantive appeal, the Veteran said he was on "Vietnam combat patrol" from September 1967 to February 1968 while he was assigned to the USS Theodore E. Chandler, and from the fall of 1968 to spring 1969 while he was assigned to the USS Albert David.  He said that he was a crew member when the USS Chandler performed in-shore fire support in and around Cam Ranh Bay.  He stated that he was a crew member when the USS David performed in-shore fire support in Da Nang harbor.

In a December 2010 statement, the Veteran contended that while he was aboard the USS Chandler and the USS Albert David, both ships sailed very close to shore, for shore bombardment.  He contended that during operations aboard both ships, the ships were close enough to the shoreline to easily have been exposed to Agent Orange.  He also contended that other similar ships in the same locations had been found to have been exposed to herbicides.

At his March 2011 Board hearing, the Veteran testified that he was not in combat while he served on the USS Columbus.  He stated that he served in combat on the USS Chandler and USS Albert David, and that he was on both ships when they were close to the shore of Vietnam.  He testified that he served aboard the USS Chandler from July 1967 to February 1968, at which time the ship was "offshore Vietnam," and performed gunfire support in Cam Ranh Bay.  He said the ship moored to a pier in Cam Ranh Bay in November 1967, and that he went ashore at that time to inspect the ship for damage.  He stated that this was the only time he went ashore from that ship.  He testified that while he was stationed on the USS Albert David, he went ashore daily in Da Nang harbor as part of a boat crew to discuss the previous night's gunfire.  He testified that he never served aboard the USS Davidson.  The Veteran and his representative contended that he served aboard the inland waterways on the USS Chandler and USS David.

In January 2010, VA issued a document, "Compensation and Pension Bulletin" that listed information regarding vessels identified as traveling in the "brown waters" of the Republic of Vietnam.  The Veteran's ships, the USS Theodore E. Chandler and the USS Albert David, are not among those listed.

The Board finds that the Veteran's service aboard the USS Theodore E. Chandler and the USS Albert David does not constitute service on the inland waterways.  The Veteran served on deep-water naval vessels in the waters offshore Vietnam.  See Haas, supra; VAOPGCPREC 27-97.  Service aboard a ship, such as these two ships, that anchored in an open deep-water harbor, such as Da Nang or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  

The Veteran has provided inconsistent statements.  Although the Veteran has asserted that these two ships were in inland waters, he did not provide the basis for finding that the ships were in inland waters.  The service records indicate, however, that the ships were off the shore in Cam Ranh Bay and in the Da Nang harbor, respectively.  In his March 2009 claim, the Veteran reported that he went to shore in Da Nang to retrieve mail.  At a June 2009 VA examination, he said he was a liaison to shore units, went ashore at the base of Da Nang, and came under enemy mortar and rocket attacks.  In October 2009, he said he was a security officer for officers going to planning meetings in Da Nang with officers of the U.S. Marine Corps for operations in Vietnam.  In October 2009, for the first time, he reported that while assigned to the USS Theodore E. Chandler, he performed a security detail on land next to the ship in the fall of 1967.  In January 2010, the Veteran contended that his DD Form 214 reflects that he served in Indochina from March 4-5, 1969, and from March 25 to May 8, 1969.  However, his personnel records show that he was either on unauthorized absence or under confinement during these dates.  In his June 2010 substantive appeal and in a December 2010 statement, the Veteran said he was a crew member aboard these two ships when they performed fire support in Cam Ranh Bay and Da Nang harbor.  At his March 2011 Board hearing, the Veteran stated for the first time that the USS Chandler moored to a pier in Cam Ranh Bay, and that he went ashore at that time to inspect the ship.  He testified that while he was stationed on the USS Albert David, he went ashore daily in Da Nang harbor as part of a boat crew to discuss the previous night's gunfire.  

The Board finds that the official records of the ships' movements are more probative with respect to the duties of the USS Chandler and the USS Albert David and the length of time they were in the offshore waters of Vietnam.  The Veteran's statements about setting foot on land are very inconsistent.  For these reasons, the Board finds that the statements of the Veteran in regard to his duties while on ship off the shore of Vietnam are not as credible as the service records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Thus, the Board finds that the two ships were off the shore of Vietnam in blue waters, without the Veteran going to shore.  On these findings of fact, service connection for prostate cancer is not warranted.

The weight of the evidence does not demonstrate that the Veteran visited or served within the land borders or internal waterways of Vietnam.  Therefore, exposure to herbicides is not presumed.  There is also no evidence of record to show that the Veteran was actually exposed to herbicides in service.  There is no competent evidence of record linking the current prostate cancer, first shown decades after active duty, to any incident of service.

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for prostate cancer.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Therefore, the benefit of the doubt doctrine is not applicable and the claim for service connection for prostate cancer must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

Service connection for prostate cancer, including as due to herbicide (Agent Orange) exposure, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


